Citation Nr: 0712557	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-13 239	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder injury.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to November 
1985. 

This appeal arises from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  His appeal was transferred to the 
Board of Veterans' Appeals (Board) from the Montgomery, 
Alabama RO.  

The RO in a March 2003 rating decision also denied service 
connection for a disorder of the lumbar spine.  In a May 2006 
rating decision the RO granted service connection for a 
lumbar spine disorder.  That has resulted in there being no 
case or controversy as to that issue.  Therefore, it is moot.  
Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  


FINDINGS OF FACT

1.  Service medical records include a report of a September 
1985 X-ray which demonstrates the veteran had evidence of 
prior trauma to the left shoulder.  

2.  VA X-rays dated in September 2002 demonstrate the 
veteran's left shoulder is status post left acromio 
clavicular (AC) joint separation and has large ossification 
of the AC ligament and hypertrophic spurring of the coronoid 
process.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a left 
shoulder injury have been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the decision below grants service connection for residuals 
of a left shoulder injury, VA has no further duty to assist 
or notify the veteran regarding his claim.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 2002).  

Factual Background and Analysis.  The veteran contends that 
he injured his left shoulder in service when a shelf fell on 
him around 1983 or 1984.  

At service entrance in March 1979 no abnormalities of the 
upper extremities or musculoskeletal system were noted.  In 
September 1985, chest X-rays taken in preparation for the 
veteran's separation from the service revealed calcification 
of the left coraco-clavicular area and left acromio-clavicula 
area compatible with prior trauma.  The veteran was separated 
from the service in November 1985.  It was determined that no 
medical examination was required at service separation.  

VA records from September 2002 include complaints of left 
shoulder pain.  The veteran stated he had left shoulder pain 
since an injury in the military in the early 1980's.  
September 2002 VA X-rays revealed the veteran was status post 
left shoulder injury with left AC joint separation and large 
ossification of the AC ligament and hypertrophic spurring of 
the coronoid process.  

The evidence clearly establishes that a left shoulder injury 
was first documented in service.  The X-ray reports 
demonstrate evidence of calcification in the left shoulder 
which is sufficient to establish evidence of a chronic left 
shoulder disorder in service.  Current VA X-rays indicate 
diagnosis of residuals of a left shoulder injury.  

The regulations provide that when a chronic disorder is shown 
in service subsequent manifestations of the same chronic 
disorder at any later date, however remote, are service 
connected unless clearly attributable to an intercurrent 
cause.  38 C.F.R. § 3.303 (b)(2006).  As there is evidence of 
a chronic left shoulder disorder in service, current X-rays 
demonstrating residuals of a left shoulder injury and no 
evidence of an intercurrent cause, service connection for 
residuals of a left shoulder injury is warranted.  


ORDER

Service connection for residuals of a left shoulder injury is 
granted.  



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


